Citation Nr: 0615753	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  02-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for residuals of injuries 
to the head, neck, and upper thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in January 
2004, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.  

The veteran testified at a hearing before the Board in 
Muskogee, Oklahoma, on June 26, 2003.   However, a letter was 
sent to the veteran in April 2006 in which he was informed 
that the Veterans Law Judge who had conducted that hearing 
was no longer employed by the Board.  The letter stated that 
the law requires that the Veterans Law Judge who conducts a 
hearing on an appeal must participate in any decision made on 
that appeal.  The veteran was further notified that he had a 
right to another hearing, and it was requested that he 
complete and return a form indicating whether he wished to 
have another hearing, and if so, what type of hearing.  It 
was also noted that the Board would proceed if he did not 
respond within 30 days of the letter.  To date, no response 
has been received from the veteran.  Therefore, the Board 
will proceed with a decision on the merits of the veteran's 
claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have residuals of 
injuries to the head, neck, and upper thoracic spine that are 
causally or etiologically related to his military service.
CONCLUSION OF LAW

Residuals of injuries to the head, neck, and upper thoracic 
spine were not incurred in active service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in February 2001, prior to the initial 
decision on the claim in April 2001, as well as in March 2004 
and July 2005.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letters 
about the information and evidence that is necessary to 
substantiate the claim for service connection in this case.  
Specifically, the February 2001 letter indicated that the 
veteran's claim required medical evidence showing he had the 
disability claimed, medical evidence connecting his current 
disability to his military service, and medical evidence 
showing that the disability claimed began in service or was 
aggravated by service.  The March 2004 letter noted that VA 
needed evidence showing that his residuals of injuries to the 
head, neck, and upper thoracic spine existed from his period 
of service to the present time.  The March 2004 and July 2005 
letters also stated that the evidence must show that the 
veteran had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  
Additionally, the July 2002 Statement of the Case (SOC) and 
the November 2005 Supplemental Statement of the Case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim for service 
connection.  

In addition, the RO notified the veteran in the February 
2001, March 2004, and July 2005 letters about the information 
and evidence that VA will seek to provide.  In particular, 
the letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claim 
and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the March 
2004 and July 2005 letters notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.   
The February 2001 and March 2004 letters also requested that 
he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  The March 2004 letter also listed the types of 
evidence that may help in making a decision on the claim, 
including statements from people who knew the veteran while 
he was in the service as well as records and statements from 
service medical personnel.   In addition, the February 2001 
letter informed the veteran that the ultimate responsibility 
to provide records rests upon him, and the March 2004 and 
July 2005 letters noted that it was his responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the appellant 
in the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for residuals 
of injuries to the head, neck, and upper thoracic spine, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability at issue.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the veteran is not entitled to 
service connection for residuals of injuries to the head, 
neck, and upper thoracic spine, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file.  The 
veteran was also provided the opportunity to testify at a 
June 2003 hearing before the Board.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection.  Under the VCAA, an examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for residuals of injuries to the 
head, neck, and upper thoracic spine because such an 
examination would not provide any more information than is 
already associated with the claims file.  As will be 
explained below, the veteran has not been shown to have a 
disease, event, or injury in service to which a head, neck, 
or thoracic spine disorder could be related.  The record 
contains no probative evidence that demonstrates otherwise.  
Therefore, because there is no event, injury, or disease in 
service to which a current disorder could be related, the 
Board finds that a VA examination is unnecessary.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  

The Board also observes that the veteran's complete service 
medical records are not associated with the claims file.  
However, in accordance with the VCAA and implementing 
regulations, the RO continued its efforts to obtain all 
relevant medical records until it was reasonably certain that 
such records did not exist or that further efforts to obtain 
those records would be futile.  In this regard, the RO 
requested the veteran's complete service medical records, but 
an October 1979 response indicated that there were no medical 
records in the file.  Another request was made, and in July 
1992, it was determined that the veteran's records were 
presumed destroyed by the fire at the National Personnel 
Records Center in St. Louis, Missouri in 1973.  That response 
indicated that the veteran's entrance and separation 
physicals could not be reconstructed.  

The veteran has reported receiving treatment for his back at 
the base hospital in Fort Lee, Virginia in 1954.  The record 
shows that the veteran himself requested copies of his 
service medical records from Fort Lee, Virginia, but received 
a response that no such records were available from that 
facility.  The Board remanded the case in January 2004 for 
further development, including a search for morning or sick 
reports.  The March 2004 letter specifically asked the 
veteran to provide a statement identifying each unit in which 
he served while on active duty as well as certified 
statements from all individuals who had any eye-witness or 
first person knowledge of his injuries sustained in 1954.  
Although the veteran did submit two lay statements, he did 
not provide the units in which he served.  Another letter was 
sent to the veteran in December 2004 in which he was again 
asked to identify each unit in which he served while on 
active duty.  However, the veteran did not respond to that 
letter.  As such, the RO has been unable to search for the 
morning or sick reports, as the veteran has not identified 
the units in which he has served.  

The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining his complete 
service medical records.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  Thus, the 
Board finds that there is no indication that there is 
additional available evidence to substantiate the veteran's 
claims that has not been obtained and associated with the 
claims folder.  

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claim, and has 
fulfilled the duty to assist the veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for residuals 
of injuries to the head, neck, and upper thoracic spine.  
Because the veteran's complete service medical records are 
unavailable for review, the Board must base its decision on 
other available evidence.  The veteran's June 1956 discharge 
examination is of record and indicates that his head, neck, 
and spine were found to be normal.  Moreover, the medical 
evidence of record does not show that he sought treatment for 
residuals of injuries to the head, neck, or back immediately 
following his period of service or for many decades 
thereafter.  In terms of direct incurrence of a head, neck, 
and upper thoracic spine disorder in service, this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).   

The Board does acknowledge the lay statements that were 
submitted in support of the veteran's claim in July and 
August 2004.  Those statements indicated that veteran had 
told each of the individuals that he had been bucked off a 
horse.  While lay witnesses are generally not competent to 
offer evidence which requires medical knowledge, such as 
opinions regarding medical causation or a diagnosis, they may 
provide competent testimony as to visible symptoms and 
manifestations of a disorder. Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Nevertheless, the Board observes that neither of 
these individuals stated that they had witnessed the actual 
injury, nor are they competent to testify what the veteran's 
diagnosis was at that time.  Significantly, the fact remains 
that there is no medical evidence of record showing 
complaints, treatment, or diagnosis of a head, neck, or upper 
thoracic spine disorder in service or for many decades 
thereafter.

In addition to the lack of evidence showing that a head, 
neck, and upper thoracic spine disorder manifested during 
service or within close proximity thereto, the medical 
evidence of record does not link the veteran's residuals of 
injuries to the head, neck, and upper thoracic spine to his 
military service.  The Board does observe that VA medical 
records dated in January 1980 indicated that veteran had been 
injured from a fall of a horse during his military service.  
However, that notation was based on the veteran's own 
unsubstantiated history.  The Board notes that mere 
recitation of the veteran's self-reported lay history would 
not constitute competent medical evidence of diagnosis or 
causality. See LeShore v. Brown, 8 Vet. App. 406 (1996). In 
addition, medical opinions premised upon an unsubstantiated 
account of a claimant are of no probative value. See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  In fact, as noted above, 
there was no event, disease, or injury in service to which a 
head, neck, and thoracic spine disorder could be related.  

The veteran's assertions are the only evidence contained in 
the claims file showing that his residuals of injuries to the 
head, neck, and spine are causally or etiologically related 
to his military service.  The veteran is not a medical 
professional, and therefore his beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for residuals of 
injuries to the head, neck, and upper thoracic spine.  

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for residuals of injuries to the head, neck, and 
upper thoracic spine is not warranted.  


ORDER

Service connection for residuals of injuries to the head, 
neck, and upper thoracic spine is denied.




	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


